Citation Nr: 0024231	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to April 
1954, from May 1954 to April 1957, and from July 1957 to May 
1969.  He died on March [redacted], 1979.  The appellant is the 
veteran's widow.

A claim of service connection for the cause of the veteran's 
death was originally denied by the RO in a June 1979 
decision.  However, while the appellant filed a timely notice 
of disagreement with the June 1979 decision, she failed to 
perfect her appeal, and the June 1979 decision became final.  
See 38 U.S.C. § 4005 (West 1976).  (A statement was received 
from the appellant in September 1979 in which she asked for a 
hearing and copies of evidence in order to develop her 
appeal, but no allegation of error of fact or law was made at 
that time.  Thereafter, no substantive appeal was received 
within the time period allowed.  Id.  Moreover, the appellant 
did not appear for the scheduled hearing.)

By a February 1983 statement, the appellant expressed a 
desire to appeal the previously denied claim.  In March 1983, 
the RO notified the appellant that the time period for filing 
an appeal had passed and that she needed new and material 
evidence to reopen the previously denied claim.  The 
appellant was again given her appellate rights, but did not 
appeal the March 1983 determination.  See 38 C.F.R. § 19.118 
(1982).

Thereafter, the appellant again filed a claim in June 1985.  
The RO took action in October 1985 and notified the appellant 
that the records she had submitted in conjunction with her 
new application were duplicates of those previously of 
record-not new and material evidence.  Subsequently, in 
December 1985 and in February 1986, the RO received 
statements in which the appellant expressed her desire to 
appeal the October 1985 action.  However, a statement of the 
case was not issued until after the appellant expressed 
disagreement with a February 1996 decision on the same 
question. 

In a May 1998 decision, the Board observed that an appeal of 
the denial of an application to reopen had been pending since 
the October 1985 RO action.  The Board denied the appellant's 
claim to reopen on the grounds that no new and material 
evidence had been presented since the action taken by the RO 
in March 1983.  38 U.S.C.A. § 5108 (West 1991).

Thereafter, the appellant appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
In February 1999, VA General Counsel filed a motion to remand 
the case to the Board.  By an April 1999 order, the Court 
vacated the Board's decision and remanded the case for re-
adjudication.  In January 2000, the Board remanded the case 
to the RO for re-adjudication.


FINDINGS OF FACT

1.  By a March 1983 action, an application to reopen a claim 
of service connection for cause of the veteran's death was 
denied; no appeal ensued.  

2.  Certain new evidence received since the March 1983 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the appellant's claim of service connection for 
the cause of the veteran's death.

3.  No competent evidence has been presented that tends to 
the link any fatal disease process with military service, or 
with previously service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for the cause 
of the veteran's death has been submitted.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The appellant's claim of service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1310, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and her representative contend that the veteran 
first manifested signs of heart disease while in service and 
that this heart disorder ultimately caused the 
cardiopulmonary arrest that killed him.  However, the Board 
notes that the appellant's current claim of service 
connection for the cause of the veteran's death is not her 
first such claim.  In June 1979, a claim of service 
connection for the cause of the veteran's death was denied.  
While the appellant filed a timely notice of disagreement 
with the June 1979 decision, she failed to perfect her 
appeal, and the June 1979 decision became final.  See 
38 U.S.C. § 4005 (West 1976).  In February 1983, the 
appellant expressed a desire to appeal the previously denied 
claim.  In March 1983, the RO notified the appellant that the 
time period for filing an appeal had passed and that she 
needed new and material evidence to reopen the previously 
denied claim.  The appellant was again given her appellate 
rights, but did not appeal the March 1983 action.  See 
38 C.F.R. § 19.118 (1982).  As a result, the appellant's 
current claim of service connection for the cause of the 
veteran's death may now be considered on the merits only if 
new and material evidence has been submitted since the time 
of the prior final decision.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  (For the purpose of determining 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), determined that a three-step approach must be followed 
in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the March 
1983 denial.  The evidence obtained in connection with the 
appellant's attempt to reopen her claim includes the 
appellant's own written statements to the RO, a May 1995 
statement from the appellant's former employer, a February 
1996 statement by a person who served with the veteran, and a 
September 1999 statement from the veteran's daughter. 

In the May 1995 statement, the appellant's ex-employer stated 
that the veteran had come to be known through his wife who 
had had to leave her job because she needed time to take care 
of the veteran who had heart trouble.  It was also reported 
that the veteran's heart problems were very bad in 1961.  It 
was noted that the veteran gave up smoking and drinking at 
his physician's request, and also because his heart attacks 
were so painful and caused him so much anxiety.

The veteran's buddy, in his February 1996 statement, reported 
that he had been stationed in Germany with the veteran from 
1965 to 1966 and that they stayed in contact with one another 
after they returned to the states.  He reported that during 
this time the veteran complained of, among other things, 
chest pain and shortness of breath.  He reported that the 
veteran saw a private physician for treatment, not a service 
physician, because he did not want to jeopardize his future 
with the army.

The veteran's daughter, in her September 1999 statement, 
reported that, when she was a child, the veteran was both 
short of breath and in pain when he played with her and her 
siblings and, on at least one occasion, he turned blue. 

The Board has considered the appellant's arguments as set 
forth in her written statements to the RO (i.e., that the 
veteran suffered from heart disease while in service and this 
heart disease led to his death).  The Board has also 
considered the lay statements.  The Board notes that these 
statements provide the Board with more details concerning the 
occurrence of symptoms during service and the veteran's post-
service symptoms that were not of record at the time of the 
1983 action.  This evidence is new and material as defined by 
regulation.  In other words, it bears directly and 
substantially upon the issue at hand, especially as to the 
onset of symptoms of chest pain and shortness of breath, (see 
38 U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (1999)) and is neither duplicative nor 
cumulative of previously submitted evidence.  Given that 
these statements provide the Board with more details 
concerning the occurrence of symptoms during service and the 
veteran's post-service symptoms that were not of record at 
the time of the prior final denial, this newly received 
evidence is so significant that it must be considered in 
order to decide fairly the merits of the underlying claim.  
38 C.F.R. § 3.156(a).  In other words, these statements tend 
to provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires that the claim be 
reopened, the Board must now determine whether the claim of 
service connection for the cause of the veteran's death is 
well grounded.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

The Board notes that a person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Only if the claimant meets this 
burden does VA have the duty to assist her in developing the 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  If the claimant does not meet this initial burden, 
the appeal must fail because, in the absence of evidence 
sufficient to make the claim well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In short, VA is not required to adjudicate a claim 
until after the appellant has met her initial burden of 
submitting a well-grounded one.  "Although the claim need not 
be conclusive, the statute [§ 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In a claim of service connection for the cause of 
the veteran's death, this means that evidence must be 
presented which in some fashion links the fatal disease to a 
period of military service or to an already service-connected 
disability.  See 38 U.S.C.A §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310, 3.312 (1999).  In short, evidence 
must be presented showing that disability which has been 
linked to military service is either a principal or 
contributory cause of death.  § 3.312.

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  § 3.312.  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

The veteran's death certificate shows that he died on March 
[redacted], 1979, at Womack Army Hospital.  The immediate cause 
of death was listed as cardiopulmonary arrest.  The factors that 
contributed to the veteran's death were acute myocardial 
infarction, congestive heart failure, and pulmonary edema.  
Although the appellant and her daughter have argued that the 
veteran first manifested signs of heart disease while in 
service and that this heart disorder caused the 
cardiopulmonary arrest that killed him, the appellant has not 
submitted any medical evidence which tends to show that such 
was the case.  The allegations alone are not enough to make 
the appellant's claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's service records refer to complaints, diagnoses, 
and/or treatment for bilateral optic atrophy, residuals of 
gun shot wounds of the right leg and right ankle, a skull 
defect, duodenal ulcer with psychogenic gastrointestinal 
reaction, hearing loss, residuals of a gunshot wound of the 
left foot, and an appendectomy, for which service connection 
was subsequently granted.  See RO decisions entered in 
December 1969, January 1971, and June 1977.  Thereafter, the 
record on appeal shows the veteran's periodic complaints, 
diagnoses, and/or treatment for these disabilities.  However, 
the record is devoid of any medical evidence that associates 
any of the service-connected disabilities with any disease 
process that led to his death-cardiopulmonary arrest, acute 
myocardial infarction, congestive heart failure, or pulmonary 
edema.

(The Board notes that service medical records include a March 
1959 treatment record which shows the veteran's complaint of 
a burning sensation in his chest, as well as an August 1960 
record which notes that the veteran's father had died of a 
heart attack.  However, the diagnosis in 1958 was of a sore 
throat.  Moreover, service medical records, including 
examinations dated in December 1957, April 1960, June 1963, 
and December 1967, as well as a December 1968 separation 
examination and medical evaluation board examination reports 
dated in December 1967, February 1968, August 1968, September 
1968, November 1968, February 1969, and March 1969 were 
negative for complaints and/or a diagnosis of a heart 
disease.  A December 1968 electrocardiograph (ECG) was 
normal.  Additionally, while a November 1968 treatment record 
from Womack Army Hospital shows the veteran's complaints of 
dizziness, examination showed the heart to have a regular 
rate without murmur.  No heart disorder was diagnosed.)

The record indicates that, beginning several years after 
service, the veteran had problems associated with various 
disease processes beyond those identified in service, such as 
atherosclerotic cardiovascular heart disease, acute 
subendocardial myocardial infarction, coronary artery 
insufficiency, hypertension, and angina, any one of which, 
given the veteran's death certificate, might likely be viewed 
as contributing significantly to the veteran's demise.  
(Specifically, treatment records from Womack Army Hospital, 
dated from August 1975 and March 1979, show the veteran's 
diagnoses and/or treatment because of complaints of chest 
pain and/or a burning sensation in his chest, as well as 
while hospitalized in August 1975, June 1976, October 1976, 
and March 1979.  These records show that the veteran first 
sought treatment at the emergency room for chest pains in 
August 1975, was hospitalized for 14 days, diagnosed and 
treated for atherosclerotic cardiovascular heart disease, and 
acute subendocardial myocardial infarction, and then 
released.  Thereafter, between 1975 and 1979, the records 
show the veteran's complaints and treatment for chest pain 
and a burning sensation in his chest.  They also show that, 
along with the diagnoses of the above-noted heart problems, 
he was diagnosed with stress.  The records show that, in 
March 1979, the veteran was hospitalized once again due to 
chest pains, and thereafter died on March [redacted], 1979.  The 
cause of the veteran's death was diagnosed as cardiopulmonary 
arrest brought on by acute myocardial infarction, congestive 
heart failure, and pulmonary edema.  No autopsy was 
performed.)  However, no medical opinion evidence has been 
presented linking any of the diagnosed heart problems to his 
period of military service, to previously service-connected 
disability, or to symptoms experienced in service and 
thereafter.  Finally, no medical evidence has been presented 
to show that any chronic disease process, such as heart 
disease or hypertension, was manifested within a year of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  (The record on appeal shows the 
veteran was first diagnosed with atherosclerotic 
cardiovascular heart disease and acute subendocardial 
myocardial infarction in August 1975, six years after his 
separation from military service, and he was first diagnosed 
with hypertension in March 1979, ten years after his 
separation from military service.  See treatment records from 
Womack Army Hospital, dated from August 1975 and March 1979.)

The record includes voluminous treatment records from Womack 
Army Hospital, dated from October 1968 to March 1979, which 
show, in substance, the veteran's complaints, diagnoses, and 
treatment for service-connected and non-service-connected 
disabilities.  It also contains a number of statements from 
the appellant and her daughter, as well as friends and a 
former employer.  However, absent the presentation of 
competent medical evidence linking a principal or 
contributory cause of death to military service, to service-
connected disability, or to symptoms experienced since 
service, or without competent evidence showing that a 
service-connected disability contributed to any fatal 
process, the Board finds that the appellant has not met the 
burden of submitting a well-grounded claim.  Espiritu, supra.

When a well-grounded claim has not been presented, the Board 
does not have jurisdiction to act.  Boeck v. Brown, 
6 Vet. App. 14 (1993).  Therefore, the appeal must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

